

116 HR 7910 IH: Restrictions on Intelligence Assets in Protests Act
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7910IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Mr. Heck (for himself, Mr. Blumenauer, Mr. Carson of Indiana, and Ms. Norton) introduced the following bill; which was referred to the Permanent Select Committee on Intelligence, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of the intelligence community to investigate or conduct surveillance on individuals in the United States who are involved in protest activities protected under the First Amendment, and for other purposes.1.Short titleThis Act may be cited as the Restrictions on Intelligence Assets in Protests Act.2.Prohibitions on use of certain Federal assets in investigating or conducting surveillance of persons involved in protest activities(a)Prohibition on use of intelligence community for certain domestic purposes(1)ProhibitionExcept as provided by paragraph (2), no asset of the intelligence community may be used to support Federal, State, or local law enforcement in investigating or conducting surveillance of individuals in the United States who are involved in protest activities that are protected under the First Amendment to the Constitution. (2)ExceptionThe prohibition in paragraph (1) shall not apply to any of the following activities conducted by an element of the intelligence community:(A)An investigation of an individual by the Federal Bureau of Investigation that is not conducted solely upon the basis of protest activities that are protected by the First Amendment to the Constitution.(B)Members of the National Guard who are—(i)assigned to a unit that includes an element of the intelligence community; and(ii)performing active service.(C)Subject to subsection (c), activities conducted in support of the Armed Forces pursuant to chapter 13 of title 10, United States Code (commonly known as the Insurrection Act).(b)Prohibition on use of Federal law enforcement agencies outside scope of agency(1)ProhibitionExcept as provided by paragraph (2), no asset of any Federal law enforcement agency may be used to support another Federal law enforcement agency or a State or local law enforcement agency in investigating or conducting surveillance of individuals in the United States who are involved in protest activities that are protected under the First Amendment to the Constitution if such support is beyond the mission, scope, or purpose of such Federal law enforcement agency.(2)ExceptionThe prohibition in paragraph (1) shall not apply to the Federal Bureau of Investigation.(c)Notification of activities under Insurrection ActIf any asset of the intelligence community is used to support the Armed Forces pursuant to chapter 13 of title 10, United States Code, in investigating or conducting surveillance of individuals in the United States who are involved in protest activities that are protected under the First Amendment to the Constitution, the Director of National Intelligence shall notify Congress of the support by not later than one year after the date on which the support is first provided. Such notification shall include a description of the assets of the intelligence community used to provide the support, including with respect to elements of the intelligence community that are part of the Department of Defense.(d)ReportNot later than one year after the date of the enactment of this Act, the Director of National Intelligence shall submit to Congress a report detailing the use of any asset of the intelligence community in the United States to support Federal, State, or local law enforcement, or members of the National Guard performing active service, to address the protests in Minneapolis, Minnesota, and throughout the United States occurring after the death of George Floyd.(e)DefinitionsIn this section:(1)The term active service has the meaning given that term in section 101 of title 10, United States Code.(2)The term asset of the intelligence community means any employee, equipment, funds, product, or service of the intelligence community.(3)The term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)). 